DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda (US2012/0102932 A1).

Regarding to Claim 1, Mitsuda teaches an engine device comprising:
a common rail attached to one lateral side portion of a cylinder block (Fig. 2, Part 120, Part 75 can be considered as the cylinder block under the broadest reasonable interpretation), the common rail being configured to supply fuel to an engine (Paragraph 64);
a flywheel housing accommodating a flywheel and disposed in the cylinder block (Fig. 2, Part 78); and
at least a portion of the common rail disposed above the flywheel housing (Fig. 2).

Regarding to Claim 2, Mitsuda teaches the engine device, wherein
the one lateral side portion extending along a crankshaft center (Fig. 2, Part 74, Paragraph 47); and
a flywheel housing is disposed in one side portion out of opposite side portions of the cylinder block intersecting the one side portion (Fig. 2).

Regarding to Claim 4, Mitsuda teaches the engine device, wherein the intake manifold is formed integrally with the cylinder head (Fig. 2, Part 73 connect with Part 72).

Regarding to Claim 6, Mitsuda teaches the engine device, wherein
an exhaust-gas recirculation device is coupled to the intake manifold, the exhaust-gas recirculation device being configured to mix part of an exhaust gas discharged from an exhaust manifold with fresh air (Fig. 2, Part 91 includes Part 92, Paragraph 51), and
a fuel injection pipe extending from the common rail toward the cylinder head passes through a space between the cylinder head and the exhaust-gas recirculation device (Fig. 2, Part 120 shows pipes located in certain location).

Regarding to Claim 7, Mitsuda teaches the engine device, wherein
a fuel feed pump that is attached to the cylinder block is disposed below the exhaust-gas recirculation device (Fig. 2, Part 116), the fuel feed pump being configured to supply a fuel to the common rail (Paragraph 63).

Regarding to Claim 8, Mitsuda teaches the engine device, wherein 
the fuel feed pump is attached to a housing bracket portion that protrudes from the one lateral side portion of the cylinder block (Fig. 2, Fig. 4), and
a reinforcing rib that couples the one lateral side portion to the housing bracket portion is disposed below the fuel feed pump (Fig. 2, Fig. 4).

Regarding to Claim 9, Mitsuda teaches the engine device, wherein
the common rail has, in the one end portion, a pipe joint member for returning a surplus fuel, and in a cylinder head mounted on the cylinder block, a surplus fuel outlet for a surplus fuel from a fuel injection device is provided near an intersection between the one lateral side portion and the one side portion of the cylinder block in plan view (Fig. 2, Fig. 9, Part 131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US2012/0102932 A1) in view of Kondo (US2010/0294242 A1).

Regarding to Claim 3, Mitsuda fails to explicitly disclose, but Kondo teaches an engine device, wherein a connector of the common rail electrically connected to an engine controller is disposed below an intake manifold that is provided to a cylinder head mounted on the cylinder block [Kondo teaches a fuel rail comprises a fuel pressure sensor directly or indirectly connect with an ECU to measure the pressure of the fuel (Kondo, Fig. 7, Part 108, Paragraph 289).  Since the sensor is connect to the common rail, it would be obvious there must be a connector to connect the sensor with the common rail.  Therefore, when applying the teachings of Kondo to Hataura, one with ordinary skill in the art would understand and add a connector on the common rail to receive a sensor in certain way to measure the pressure of the fuel (Kondo, Fig. 7, Part 108, Paragraph 289).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsuda to incorporate the teachings of Kondo to add a connector on the common rail in order to receive a sensor in certain way to measure the pressure of the fuel (Kondo, Fig. 7, Part 108, Paragraph 289).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US2012/0102932 A1) in view of Janke (US2016/0146162 A1).

Regarding to Claim 1, Mitsuda teaches an engine device comprising:
a common rail attached to one lateral side portion of a cylinder block (Fig. 2, Part 120, Part 75 can be considered as the cylinder block under the broadest reasonable interpretation), the common rail being configured to supply fuel to an engine (Paragraph 64);
a flywheel housing accommodating a flywheel and disposed in the cylinder block (Fig. 2, Part 78); and
at least a portion of the common rail disposed above the flywheel housing (Fig. 2),
wherein
a coolant-circulating coolant pump is disposed in another side portion out of the opposite side portions of the cylinder block intersecting the one lateral side portion (Fig. 2, Part 116), and
a coolant passage that connects a coolant passage inlet to a coolant passage outlet is provided in the cylinder block (Fig. 3, Part 71 area and Part 73 area), the coolant passage inlet being opened in the one lateral side portion or the other lateral side portion intersecting the other side portion of the cylinder block (Fig. 3), the coolant passage outlet being opened in the other side portion and being connected with a pump suction port of the coolant pump (Fig. 3).

Mitsuda fails to explicitly disclose, but Janke teaches an engine device comprising:
a coolant inlet member having a coolant inlet is detachably attached to the coolant passage inlet [Mitsuda teaches the engine device comprises a coolant inlet (Fig. 3).  Janke teaches a coolant inlet can be detachably attached to a device (Janke, Paragraph 8, since a coolant is part of a detachable part, the coolant inlet is also detachable) to avoid replacing the whole system when the coolant inlet has problem (Janke, Paragraph 37).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsuda to incorporate the teachings of Janke to make the coolant inlet detachable to engine system in order to avoid replacing the whole system when the coolant inlet has problem (Janke, Paragraph 37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US2012/0102932 A1) in view of Janke (US2016/0146162 A1) as applied to Claim 10 above, and further in view of Oso (US2018/0003093 A1).

Regarding to Claim 11, Mitsuda in view of Janke teaches the modified engine device, wherein
a rotational force of the crankshaft is transmitted to a pump shaft of the coolant pump through an endless band (Mitsuda, Paragraph 93, Part 116 includes Part 177, which is driven by the rotational force of Part 74), and
a pump suction port connecting portion, a boss portion for a pump-attaching bolt (Mitsuda, Fig. 4 shows several boss portions).

Mitsuda and Janke fail to explicitly disclose, but Oso teaches an engine device, wherein
a rib portion are provided in the other side portion, the pump suction port connecting portion protruding and having an end surface in which the coolant passage outlet is formed, the boss portion protruding at a position apart from the pump suction port connecting portion, the position being on a side against a load direction of a load that is applied to the pump shaft due to a tension of the endless band, the rib portion coupling the pump suction port connecting portion to the boss portion and protruding with such a protruding height that the rib portion is not in contact with the coolant pump [Oso teaches a pump with a suction portion protruding into the cylinder block (Oso, Fig. 4, Part P located in a chamber Part 17 area, which means the suction part protruding inside) to hold the pump (Oso, Fig. 4).  Oso further shows rib portion (Oso, Fig. 3 shows rib portion around Part 17 area) and the pump is located in that area without contacting the rib portion to prevent increasing space (Oso, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsuda and Janke to incorporate the teachings of Oso to design the pump area in certain way in order to hold the pump and prevent increasing space (Oso, Fig. 4, Paragraph 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US2012/0102932 A1) in view of Janke (US2016/0146162 A1) as applied to Claim 10 above, and further in view of Owaki (US2016/0245150 A1).

Regarding to Claim 12, Mitsuda and Janke fail to explicitly disclose, but Owaki teaches an engine device, wherein
a plurality of bolt hole groups are provided around the coolant passage inlet, the plurality of bolt hole groups enabling the coolant inlet member to be attached at a plurality of attachment positions [Mitsuda in view of Janke teaches an engine device comprises a detachable coolant inlet (please see the rejection of Claim 10).  Owaki teaches an engine system comprises a detachable coolant (Owaki, Fig. 2, Part 41A), and the coolant passage comprises a plurality of bolt hole (Fig. 2, Part 41C, Paragraph 33) to fit and secure the device (Owaki, Fig. 2, Paragraph 33 teaches the arrangement).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsuda and Janke to incorporate the teachings of Owaki to design the coolant passage with a plurality of bolt holes in order to fit and secure the device (Owaki, Fig. 2, Paragraph 33 teaches the arrangement).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maegoya (US2005/0205066 A1) teaches an engine device.
Hataura (US2007/0068498 A1) teaches an engine device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747